                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     TRAVELERS PROPERTY                            Case No. 11-cv-03638-CRB
                                         CASUALTY COMPANY OF
                                   9     AMERICA, et al.,                              Related Cases: 3:12-cv-00371-CRB; 13-
                                  10                   Plaintiffs,                     cv-00088-CRB
                                  11             v.                                    ORDER DENYING MOTIONS FOR
                                                                                       LEAVE TO FILE MOTIONS FOR
                                  12     CENTEX HOMES,                                 RECONSIDERATION, GRANTING
Northern District of California




                                                                                       REQUEST FOR JUDICIAL
 United States District Court




                                  13                   Defendant.                      NOTICE, AND STAYING TRIAL
                                  14          Plaintiff Travelers Property Casualty Company of America (“Travelers”) seeks
                                  15   reconsideration of four orders in three related cases between Travelers and its insured,
                                  16   Centex Homes (11-3638 Dkt. 314; 12-371 Dkt. 242; 13-88 Dkt. 158). These orders are:
                                  17      • An Order issued January 11, 2013 (12-371 Dkt. 87) (the “January Order”)
                                  18      • Orders issued August 26, 2013 (11-3638 Dkt. 200; 12-371 Dkt. 150; 13-88 Dkt. 65)
                                  19          (the “August Orders”)
                                  20      • An Order issued May 30, 2013 (12-371 Dkt. 127; 13-88 Dkt. 42) (the “May Order”)
                                  21      • An Order issued October 7, 2015 (11-3638 Dkt. 235) (the “October Order”)
                                  22   Defendant Centex Homes urges the Court to deny Travelers’ Motions and to take Judicial
                                  23   Notice of pending state court proceedings. 12-371 Dkt. 236.
                                  24          For the reasons that follow, the Court DENIES Travelers’ Motions for Leave to File
                                  25   Motions for Reconsideration, GRANTS Centex’s Request for Judicial Notice, and, in light
                                  26   of the ongoing state court proceeding, STAYS the forthcoming trial pending resolution of
                                  27   the California state court appeal.
                                  28
                                                     Factual Background
                                   1
                                              This case arises from several state construction defect actions filed against Centex
                                   2
                                       Homes in California. Centex is a general contractor that contracts with subcontractors to
                                   3
                                       build homes in California. 12-cv-371 Dkt. 150 at 2. Those actions included, as relevant
                                   4
                                       here, the Adkins, Garvey, Acupan, and Conner construction defect lawsuits. Travelers
                                   5
                                       Consolidated Br. at 8. Centex tendered the defense of those actions to Travelers pursuant
                                   6
                                       to insurance contracts between the two parties. See id. at 3. The Court has repeatedly
                                   7
                                       summarized the factual allegations in this case, see, e.g., 12-371 Dkt. 150; 11-3638 Dkt.
                                   8
                                       200, and thus the Court presumes the parties’ familiarity with the factual background of
                                   9
                                       this case.
                                  10
                                                     Procedural Background
                                  11
                                              Travelers brought, as relevant here, three lawsuits, docketed as 11-cv-3638, 12-cv-
                                  12
Northern District of California




                                       371, and 13-cv-88. The cases were eventually placed before Judge Conti. See 13-cv-88
 United States District Court




                                  13
                                       Dkt. 43. He consolidated two of these matters but did not require that the parties file
                                  14
                                       consolidated pleadings, dockets 12-cv-371 and 13-cv-88. 13-88 Dkt. 43; 12-371 Dkt. 128.
                                  15
                                       He left the third, 11-cv-3638, separate because it was closer to trial than the other two
                                  16
                                       cases. 11-3638 Dkt. 188.
                                  17
                                              Travelers now seeks reconsideration of several orders, briefly summarized as
                                  18
                                       follows.
                                  19
                                              August Orders. Centex sought reconsideration of an order issued on April 8, 2013,
                                  20
                                       in which the Court granted in part and denied in part the parties’ cross motions for partial
                                  21
                                       summary judgment. 11-3638 Dkt. 170. Centex argued that the April 8 order was
                                  22
                                       inconsistent with the California Court of Appeal’s decision in J.R. Marketing, L.L.C. v.
                                  23
                                       Hartford Casualty Insurance Co., 158 Cal. Rptr. 3d 41 (Cal. Ct. App. 2013) (“J.R.
                                  24
                                       Marketing”). 11-3638 Dkt. 195. In the two August Orders, one in 11-3638, Dkt. 200, and
                                  25
                                       one in 12-371, Dkt. 150, and 13-88, Dkt. 65, Judge Conti granted Centex’s motion for
                                  26
                                       reconsideration and concluded that Travelers forfeited its right to control the defense of the
                                  27
                                       Garvey and Adkins actions, because of its initial refusal to provide coverage, and of the
                                  28
                                                                                     2
                                   1   Acupan and Connor actions, because of its delays in accepting tender. Id.; see also 11-
                                   2   3638 Dkt. 200.
                                   3          October Order. The Court then stayed the proceedings because the California
                                   4   Supreme Court took the appeal from J.R. Marketing. 11-3638 Dkt. 224. After the
                                   5   California Supreme Court issued its decision—discussed in some detail below—the Court
                                   6   issued the October Order, granting Centex’s motion for reconsideration and finding “that
                                   7   Travelers lost its right to control Centex’s defense in the Acupan and Conner actions.” 11-
                                   8   3638 Dkt. 235.
                                   9          January Order. In case 12-371, Chief Judge Hamilton dismissed with prejudice
                                  10   Traveler’s reimbursement claim against third-party counsel Newmeyer and Dillion LLP
                                  11   (“Newmeyer”) because:
                                                  [A]n insurer is not authorized under Buss v. Superior Court, 16
                                  12              Cal. 4th 35 (1997), to seek reimbursement from a policyholder’s
Northern District of California
 United States District Court




                                                  attorney. Travelers assert[ed] that under California Penal Code
                                  13              § 500(c)(4), it is allowed to recover restitution of any money it
                                                  has overpaid as a result of fraud on the part of its insured, and
                                  14              that for this reason, ‘the legal theory set forth in the complaint is
                                                  of no consequence.’ The court is not persuaded, not least
                                  15              because Penal Code § 500, which applies to ‘transmission of
                                                  money to foreign countries,’ does not include a subsection (c),
                                  16              and in any event does not appear applicable.
                                  17   January Order at 2.
                                  18          May Order. In this order, Judge Conti addressed another round of motions to
                                  19   dismiss and strike, concluding that California law (1) does not allow an insurer to bring a
                                  20   claim for reimbursement against non-insuree parties Newmeyer and RGL, a third party
                                  21   administrator, see Buss v. Superior Court, 16 Cal. 4th 35, 39 (1997); and (2) Travelers
                                  22   failed to establish that it had a contractual or fiduciary relationship with Centex’s counsel
                                  23   or RGL. May Order. The May Order then dismissed with prejudice Travelers’ claims for
                                  24   breach of fiduciary duty as to RGL and Travelers’ claim for reimbursement against RGL
                                  25   and Newmeyer. May Order at 19.
                                  26
                                  27   II.    LEGAL STANDARD
                                  28          “Reconsideration is appropriate if the district court (1) is presented with newly
                                                                                     3
                                   1   discovered evidence, (2) committed clear error or the initial decision was manifestly
                                   2   unjust, or (3) if there is an intervening change in controlling law.” See Sch. Dist. No. 11 v.
                                   3   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also Navajo Nation v. Confederated
                                   4   Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003)
                                   5   (“Whether or not to grant reconsideration is committed to the sound discretion of the
                                   6   court.”).
                                   7

                                   8   III.   DISCUSSION
                                   9          Central to Travelers’ position is its claim that Hartford overruled J.R. Marketing,
                                  10   and that the Court’s previous orders that relied on or reference J.R. Marketing are in
                                  11   consequence incorrect. See generally Travelers Consolidated Br. Centex does not dispute
                                  12   that Hartford overruled J.R. Marketing in part, but the disagrees as to how much of J.R.
Northern District of California
 United States District Court




                                  13   Marketing was overruled. Centex Consolidated Br. at 1. As this disagreement is core to
                                  14   Travelers’ argument as to all four orders, it is worth discussing these two cases before
                                  15   exploring how they affect the challenged orders.
                                  16                 J.R. Marketing & Hartford
                                  17                 1.     J.R. Marketing
                                  18          In J.R. Marketing, the California Court of Appeal considered an appeal by
                                  19   defendants in an action for reimbursement of allegedly excessive fees in an insurance
                                  20   dispute. 158 Cal. Rptr. 3d at 44. In that case, the insurer, Hartford, refused to defend the
                                  21   insured, J.R. Marketing, when J.R. Marketing was sued and tendered the complaints to
                                  22   Hartford. Id. at 44-45. J.R. Marketing then sued Hartford, represented by third-party
                                  23   counsel, Squire and Harrington. Id. at 45. Hartford then reconsidered its position on its
                                  24   duty to defend in the underlying suits and agreed to provide a defense. Id. But Hartford
                                  25   refused to pay the defense costs that J.R. Marketing had already incurred or to provide
                                  26   independent counsel (also known under California law as “Cumis” counsel, see San Diego
                                  27   Navy Fed. Credit Union v. Cumis Ins. Soc’y, Inc., 208 Cal. Rptr. 494 (Ct. App. 1984)).
                                  28   J.R. Marketing, 158 Cal. Rptr. 3d at 45. J.R. Marketing then moved for summary judgment
                                                                                      4
                                   1   “on the issue of whether Hartford owed them a duty to defend, including a duty to provide
                                   2   independent counsel.” Id.
                                   3           The trial court granted summary judgment to the insured. Id. It:
                                   4                    [O]rdered Hartford to pay the insured cross-defendants’
                                                        outstanding invoices within 15 days and to pay all future
                                   5                    reasonable and necessary defense costs within 30 days of
                                                        receipt. Acknowledging a right of reimbursement, the
                                   6                    enforcement order provided, to the extent Hartford seeks to
                                                        challenge fees and costs as unreasonable or unnecessary, it may
                                   7                    do so by way of reimbursement after resolution of the [one of
                                                        the underlying matters].
                                   8
                                       Id. (quotations and alterations omitted). It also concluded that “while Squire’s bills had to
                                   9
                                       be reasonable and necessary, Hartford was barred from invoking the protective provisions
                                  10
                                       afforded insurers under Civil Code section 2860 because it ‘has breached and continues to
                                  11
                                       breach its defense obligations by (1) failing to pay all reasonable and necessary defense
                                  12
Northern District of California




                                       costs incurred by the insured and by (2) failing to provide Cumis counsel.’” Id. (quoting
 United States District Court




                                  13
                                       trial court).1
                                  14
                                               After an underlying matter was resolved, Squire submitted its invoices to Hartford,
                                  15
                                       which paid them. Id. at 47. Hartford then filed a cross-complaint against Squire “asserting
                                  16
                                       causes of action for reimbursement of monies paid pursuant to the enforcement order,
                                  17
                                       unjust enrichment, accounting and rescission.” Id. Hartford alleged that “Squire submitted
                                  18
                                       improper invoices to Hartford ‘under the auspices of the enforcement order,’ which caused
                                  19
                                       it to pay in excess of $15 million in defense fees and costs.” Id. Squire, along with the
                                  20
                                       insured as cross-defendants, demurred the cross-complaint “on the ground that each cause
                                  21
                                       of action fails to allege facts sufficient to state a valid legal claim.” Id. The trial judge
                                  22
                                       dismissed the order, and Hartford appealed. Id. at 47-48.
                                  23
                                               The Court of Appeal addressed “one primary question”: “Does Hartford have a
                                  24
                                       quasi-contractual right rooted in common law to maintain a direct suit against . . .
                                  25
                                       independent counsel for certain cross-defendants in [an underlying] action, or Harrington,
                                  26
                                  27
                                       1
                                  28     California Civil Code § 2860 governs when insurance companies have a duty to provide
                                       independent counsel to their insured due to a conflict of interest.
                                                                                        5
                                   1   an uninsured defendant in the Marin action . . . for reimbursement of excessive or
                                   2   otherwise improperly-invoiced defense fees and costs?” Id. at 48. The Court of Appeals
                                   3   determined the answers to those questions was “no.” Id. It reasoned as follows.
                                   4          Under California law, “an insurer has the right to control defense and settlement of
                                   5   a third party action against its insured, and to otherwise directly participate in the litigation
                                   6   on the insured’s behalf, so long as no conflict of interest arises between the insurer and the
                                   7   insured.” Id. In J.R. Marketing, there was undisputedly such a conflict of interest. Id. In
                                   8   such cases, the “insured is entitled under Civil Code section 2860 to independent [Cumis]
                                   9   counsel at the insurer’s expense.” Id. at 49. In other words, “there is no attorney-client
                                  10   relationship between Cumis counsel and the insurer.” Id. (quoting Assurance Co. of
                                  11   America v. Haven 38 Cal. Rptr. 2d 25, 33 (Cal. App. 1995)).
                                  12          Section 2860 provides certain protections for the insurer, for instance “limits the
Northern District of California
 United States District Court




                                  13   rate of fees an insurer may be obligated to pay to ‘the rates which are actually paid by the
                                  14   insurer to attorneys retained by it in the ordinary course of business in the defense of
                                  15   similar actions in the community where the claim arose or is being defended.’” Id. (quoting
                                  16   Cal. Civ. Code § 2850(c)). But, J.R. Marketing cautioned, “these protective rules come
                                  17   with an important caveat. ‘[T]o take advantage of the provisions of [section] 2860, an
                                  18   insurer must meet its duty to defend and accept tender of the insured’s defense, subject to a
                                  19   reservation of rights.’” Id. (quoting Atmel Corp. v. St. Paul Fire & Marine, 426 F. Supp. 2d
                                  20   1039, 1047 (N.D.Cal. 2005) (alterations in original)). When an insurer fails to meet that
                                  21   duty, “the insurer forfeits the protections of section 2860, including its statutory limitations
                                  22   on independent counsel’s fee rates and resolution of fee disputes.” Id.
                                  23          The Court of Appeal held that “Hartford failed to meet its duty to defend and accept
                                  24   tender of the defense in the Marin matter, thereby . . . forfeiting its right to rely on the
                                  25   statutory protections of section 2860 and to otherwise control the defense.” Id. Against that
                                  26   background, the court considered “Hartford’s asserted right to seek reimbursement in a
                                  27   direct suit against Squire.” Id.
                                  28          It began that inquiry by identifying two important principles:
                                                                                       6
                                   1                  First, with respect to claims that are at least partially covered
                                                      under the relevant policy, an insurer’s duty to defend extends to
                                   2                  the insured’s entire defense cost. And second, with respect to
                                                      claims not even potentially covered under the relevant policy, an
                                   3                  insurer, like Hartford, does indeed have a right to seek
                                                      reimbursement of its cost to defend such claims once the
                                   4                  underlying suit has been resolved.
                                   5   Id. at 49-50 (internal citations omitted). But, it observed, neither principle resolves “against
                                   6   whom may an insurer assert this right.” Id. at 50 (emphasis in original).
                                   7          Hartford argued that under California law, “a right of restitution lies, independent of
                                   8   a contractual relationship, between any person who has suffered loss and the person who
                                   9   has been unjustly enriched thereby,” and so “insurers are entitled to reimbursement from
                                  10   independent counsel of those costs to prevent counsel’s unjust enrichment by the insurer.”
                                  11   Id. at 50-51 (citing Buss v. Superior Court, 16 Cal. 4th 35, 47-48 (1997); Durell v. Sharp
                                  12   Healthcare, 108 Cal. Rptr. 682, 699 (Cal. App. 2010)).
Northern District of California
 United States District Court




                                  13          The Court of Appeal disagreed. It reasoned that Hartford’s argument ignored the
                                  14   “important caveat governing restitution claims,” that “the fact that one person benefits
                                  15   another is not, by itself, sufficient to require restitution. The person receiving the benefit is
                                  16   required to make restitution only if the circumstances are such that, as between the two
                                  17   individuals, it is unjust for the person to retain it.” Id. at 51 (citations omitted). Here,
                                  18   allowing an insurer’s fee arrangement preferences to retroactively be imposed on Cumis
                                  19   counsel when the insurer previously forfeited the protections of § 2860 would “afford the
                                  20   insured . . . more rights in a fee dispute with independent counsel than the insurer that has
                                  21   not waived such protections.” Id. at 52. The court thus held that:
                                  22                  [B]y providing legal services to cross-defendants, Squire did not
                                                      confer any benefit upon Hartford. Rather, Squire conferred a
                                  23                  benefit on its clients—to wit, cross-defendants. That Hartford
                                                      paid Squire for those services does not change this fact. There
                                  24                  simply is no legal basis here for the restitution claim that
                                                      Hartford has asserted against Squire. Here, it is the insured cross
                                  25                  defendants—rather than independent counsel—that the insurer
                                                      should look to for reimbursement if it believes the fees were
                                  26                  incurred to defend claims that were not covered by the insurer’s
                                                      policies[.]
                                  27
                                       Id. at 53.
                                  28
                                                                                        7
                                   1          The Court of Appeal also noted that its holding was a limited one, and explicitly
                                   2   stated that “we have no reason to, and do not, take a position as to whether an insurer
                                   3   would have the right to maintain a direct suit against independent counsel for fraudulent
                                   4   billing practices in connection with the underlying defense of its insured.” Id.
                                   5

                                   6                 Hartford
                                   7          Hartford then appealed to the California Supreme Court. Hartford, 61 Cal. 4th. The
                                   8   Court defined the “narrow question” presented as: “From whom may a [commercial
                                   9   general liability (CGL)] insurer seek reimbursement when: (1) the insurer initially refused
                                  10   to defend its insured against a third-party lawsuit; (2) compelled by a court order, the
                                  11   insurer subsequently provided independent counsel under a reservation of rights—so-
                                  12   called Cumis counsel to defend its insured in the third party suit; (3) the court order
Northern District of California
 United States District Court




                                  13   required the insurer to pay all ‘reasonable and necessary defense costs,’ but expressly
                                  14   preserved the insurer’s right to later challenge and recover payments for ‘unreasonable and
                                  15   unnecessary’ charges by counsel; and (4) the insurer now alleges that independent counsel
                                  16   ‘padded’ their bills by charging fees that were, in part, excessive, unreasonable, and
                                  17   unnecessary?” Id. at 992 (internal citations omitted).
                                  18          The Court then reversed the Court of Appeal, holding that “[i]f Cumis counsel,
                                  19   operating under a court order that expressly provided that the insurer would be able to
                                  20   recover payments of excessive fees, sought and received from the insurer payment for time
                                  21   and costs that were fraudulent, or were otherwise manifestly and objectively useless and
                                  22   wasteful when incurred, Cumis counsel have been unjustly enriched at the insurer’s
                                  23   expense.” Id. at 992-93. The Court recognized that “[t]hough this restitutionary obligation
                                  24   is often described as quasi-contractual, a privity of relationship between the parties is not
                                  25   necessarily required;” rather, “the obligation [to pay restitution] arises when the
                                  26   enrichment obtained lacks any adequate legal basis and thus cannot conscientiously be
                                  27   retained.” Id. at 998 (internal citation omitted).
                                  28          Relying on Buss, the Court then noted that “[w]hen the issuer of a CGL policy has
                                                                                       8
                                   1   met its obligation to completely defend a ‘mixed’ action against its insured . . . the insurer
                                   2   is entitled to restitution from the insured for those fees and costs that were solely
                                   3   attributable to defending claims that clearly were not covered by the policy,” because “the
                                   4   insurer never bargained to bear the costs of defending those claims that were manifestly
                                   5   outside the policy’s coverage . . . . Under these circumstances . . . [Buss held that] it would
                                   6   be unjust for the insured to retain the benefit of the insurer paying for defense costs that are
                                   7   beyond the scope of the insurance contract.” Id. at 998-99 (citing Buss, 16 Cal. 4th at 47-
                                   8   48).2 But, Buss left open a question: “who is ‘unjustly’ enriched if independent counsel
                                   9   representing the insured, but compensated by the insurer, are allowed to retain payments
                                  10   that were unreasonable and unnecessary for the insureds’ defense against any claim[?]” Id.
                                  11   at 999. The Court concluded that, “on the assumption that counsel’s fees were excessive
                                  12   and unnecessary and were not incurred for the benefit of the insured . . . . it is counsel who
Northern District of California
 United States District Court




                                  13   should owe restitution of the excess payments received.” Id.
                                  14          The Court then took care to note what it was not deciding:
                                  15                 We emphasize that our conclusion hinges on the particular facts
                                                     and procedural history of this litigation. As noted, the trial
                                  16                 court’s . . . enforcement order foreclosed Hartford from
                                                     “invok[ing] the rate provisions of [s]ection 2860,” but
                                  17                 nevertheless admonished that counsel’s bills must be
                                                     “reasonable and necessary,” and, citing cases that allow
                                  18                 reimbursement actions based on restitution principles, expressly
                                                     provided that Hartford could challenge Squire Sanders’s bills in
                                  19                 a subsequent reimbursement action. This enforcement order was
                                                     upheld on appeal and is now final. We thus assume its propriety
                                  20                 for purposes of the question presented here. Our task is to
                                                     determine only whether, taking as given that Hartford is entitled
                                  21                 to challenge the reasonableness and necessity of counsel’s fees
                                                     in a reimbursement action, Hartford may seek reimbursement
                                  22                 directly from Squire Sanders. We conclude that it may, but
                                                     express no view as to what rights an insurer that breaches its
                                  23                 defense obligations might have to seek reimbursement directly
                                                     from Cumis counsel in situations other than the rather unusual
                                  24                 one before us in this case.
                                  25   Id. at 999-1000. The Court thus “reversed insofar as it upheld the dismissal of Squire
                                  26
                                  27
                                       2
                                         A “mixed” action is an action in which an insurance policy “potentially” covers a claim
                                       against an insured. Hartford, 61 Cal. 4th at 991. In such cases, the insurer must defend
                                  28   against all claims, even if some of those claims fall outside the policy but may seek
                                       reimbursement from the insured as to the uncovered claims. Id.
                                                                                      9
                                   1   Sanders from Hartford’s cross-suit,” and “otherwise affirmed.” Id. at 1008.
                                   2          With the foregoing in mind, the Court now turns to the orders for which Travelers
                                   3   seeks reconsideration.
                                   4                 August Orders
                                   5          In the August Orders, decided after J.R. Marketing but before Hartford, Judge Conti
                                   6   granted reconsideration of an April 2013 Order in which he had vacated in part a May 10,
                                   7   2012 Order granting Centex’s prior motion for partial summary judgment. 12-371 August
                                   8   Order at 2 (citing April 2013 Order, 11-3638 Dkt. 170). The August Order held that
                                   9   “[p]rior to Travelers’ acknowledgement of its duty to defend, N&D could not have
                                  10   plausibly owed Travelers a fiduciary duty, since during this period, N&D’s sole duty was
                                  11   to Centex.” Id. at 18. The Court then limited Travelers’ claim for breach of fiduciary duty
                                  12   only to the time after Travelers accepted the defense. Id. This Order thus held that
Northern District of California
 United States District Court




                                  13   Travelers could not pursue causes of action for accounting or breach of fiduciary duty
                                  14   against N&D for fees and costs incurred during the time period between Centex and
                                  15   N&D’s tender and Travelers’ acceptance. Id. Similarly, in the 11-3638 August Order, the
                                  16   Court granted Centex’s motion for reconsideration for the Acupan and Connor actions. 11-
                                  17   3638 August Order at 16-17.
                                  18          Travelers argues that Hartford is inconsistent with that conclusion. Travelers
                                  19   Consolidated Br. at 19. And that is so, it urges, because Hartford permitted the insurance
                                  20   company to seek fees from Cumis counsel from the date of tender, not the date of the
                                  21   enforcement order. Id. Travelers argues that this holding requires this Court to permit
                                  22   Travelers to pursue its claims against Newmeyer from the date of tender. Id.
                                  23          The problem with Traveler’s position is that it ignores the California Supreme
                                  24   Court’s explicit narrowing of its holding. Hartford confined its holding to “the particular
                                  25   facts and procedural history of this litigation,” namely that there was an enforcement order.
                                  26   Hartford, 61 Cal. 4th at 999. The enforcement order mattered, the Court reasoned, because
                                  27   the existence of that order foreclosed the possibility that Squire was merely an incidental
                                  28   beneficiary of Hartford’s payments. Id. at 1000-01. As to other situations, the Court took
                                                                                    10
                                   1   “no view as to what rights an insurer that breaches its defense obligations might have to
                                   2   seek reimbursement directly from Cumis counsel in situations other than the rather unusual
                                   3   one before us in this case”—that is, a case in which there was an underlying enforcement
                                   4   order. Id. at 999–1000.
                                   5          Here, Travelers does not allege that there was an enforcement order. See generally
                                   6   Travelers Consolidated Br.; see also Centex Consolidated Br. at 25. Hartford’s reasoning
                                   7   based on an enforcement order thus has no application here. And Hartford took pains to
                                   8   avoid reaching any broader holder. 61 Cal. 4th at 999-1000. Hartford’s holding, thus, does
                                   9   not apply to the facts of this case, and thus does not constitute “an intervening change in
                                  10   controlling law,” Sch. Dist. No. 11, 5 F.3d at 1263, that would require reconsideration.
                                  11          Nor is Travelers’ argument that the fact that the August Order repeatedly cited J.R.
                                  12   Marketing, which Hartford depublished, is alone sufficient to justify reconsideration
Northern District of California
 United States District Court




                                  13   persuasive. See Travelers Consolidated Br. at 11-12. To be sure, Hartford did reverse J.R.
                                  14   Marketing, but it only “reversed insofar as it upheld the dismissal of Squire Sanders from
                                  15   Hartford’s cross-suit, and [] otherwise affirmed.” Hartford, 61 Cal. 4th at 1008. And it only
                                  16   reached that decision based “on the particular facts and procedural history of this
                                  17   litigation.” Id. at 999. The fact that the August Orders relied on J.R. Marketing in
                                  18   concluding that Travelers could not bring a cause of action for breach of fiduciary duty
                                  19   against Newmeyer does not inherently render that decision flawed. See August Order at
                                  20   18.
                                  21          In consequence, Travelers has not demonstrated an intervening change in the law
                                  22   that would warrant granting its motion for reconsideration. The Motion for
                                  23   Reconsideration of the August Orders is thus DENIED.
                                  24                 October Order
                                  25          In the October Order, Judge Conti addressed whether Travelers’ delay in accepting
                                  26   tender in the Acupan and Conner actions amounted to a breach of the duty to defend and
                                  27   whether, if so, that meant that Travelers lost its right to control Centex’s defense in those
                                  28   actions. October Order at 9. The Court held that “a failure to provide counsel or to
                                                                                     11
                                   1   guarantee the payment of legal fees immediately after an insurer’s duty to defend has been
                                   2   triggered constitutes a breach of the duty to defend, even if the insurer later reimburses the
                                   3   insured.” Id. (citing Montrose Chem. Corp. v. Superior Court, 6 Cal. 4th 287, 300 (1993)).
                                   4          Travelers argues that Hartford nullifies the October Order because it, too, relied on
                                   5   J.R. Marketing. October Order at 12; Travelers Consolidated Br. at 25. Specifically,
                                   6   Travelers points to Hartford’s rejection of Squire’s argument that where “the insurer
                                   7   wrongfully refused to defend the insured or to afford Cumis counsel, the insured may
                                   8   proceed as he or she deems appropriate, and the insurer forfeits all right to control the
                                   9   insured’s defense, including the right to determine litigation strategy.” 61 Cal. 4th at 1002.
                                  10   Travelers argues that Hartford thus stands for the proposition that an insured does not
                                  11   forfeit its right to control through delay, but may only lose a right through waiver,
                                  12   estoppel, or forfeiture. Travelers Consolidated Br. at 25-27.
Northern District of California
 United States District Court




                                  13          Again, Travelers overreads Hartford. While the Court did reject Squire’s argument,
                                  14   it did so in the context of the “particular facts and procedural history of this litigation.”
                                  15   Hartford, 61 Cal. 4th at 999. And California law is clear that, in general, “[u]nreasonable
                                  16   delay in paying policy benefits or paying less than the amount due is actionable
                                  17   withholding of benefits which may constitute a breach of contract as well as bad faith
                                  18   giving rise to damages in tort.” Intergulf Dev. LLC v. Superior Court, 183 Cal. App. 4th
                                  19   16, 20 (2010). Hartford did not purport to alter this general rule. See generally Hartford, 61
                                  20   Cal. 4th. And so that general proposition—the basis for the October Order—remains
                                  21   unaltered. Hartford is thus not an intervening change in law that can support a motion for
                                  22   reconsideration. See Sch. Dist. No. 11, 5 F.3d at 1263.
                                  23          Travelers additionally argues that the October Order was in error because “[i]n
                                  24   holding that an insurer must accept the defense before the date upon which the answer
                                  25   must be filed, the Court calculated the date upon which an answer would be due from the
                                  26   date the complaint was filed rather than calculating from the date on which the complaint
                                  27   was actually served on Centex.” Travelers Consolidated Br. at 22. And it urges that if the
                                  28   Court had calculated from the date served, “Travelers acceptance of the defense of Centex
                                                                                      12
                                   1   was timely in both actions because Centex was not forced to file answers before Travelers
                                   2   accepted the defense.” Id. This argument is not the basis for a successful motion for
                                   3   reconsideration, as it identifies no new evidence, injustice, or intervening change in law.
                                   4   See Sch. Dist. No. 11, 5 F.3d at 1263.
                                   5          Travelers next argues that public policy demands reconsideration because
                                   6   “Travelers be entirely disincentivized from reversing a denial [of coverage] and accepting
                                   7   the defense if in doing so all of its rights were forfeited” because it had delayed
                                   8   acceptance. Travelers Consolidated Br. at 27-28. Even were this true, this does not meet
                                   9   the standard for reconsideration, as it identifies no new evidence, injustice, or intervening
                                  10   change in law. See Sch. Dist. No. 11, 5 F.3d at 1263. So too with Travelers’ arguments that
                                  11   Centex did not establish a forfeiture and failed to establish that Travelers waived its rights
                                  12   to control the defense. Travelers Consolidated Br. at 28-29. Travelers already had the
Northern District of California
 United States District Court




                                  13   opportunity to make these arguments to Judge Conti, and Travelers has identified nothing
                                  14   that compels a different conclusion. See generally Travelers Consolidated Br.
                                  15          In consequence, Travelers has not demonstrated anything that would warrant
                                  16   granting its motion for reconsideration. The Motion for Reconsideration of the October
                                  17   Order is thus DENIED.
                                  18                 January Order
                                  19          Travelers further argues that under Hartford, Chief Judge Hamilton’s determination
                                  20   “that an insurer is not authorized under Buss v. Superior Court, 16 Cal. 4th 35 (1997)[,] to
                                  21   seek reimbursement from a policyholder’s attorney,” May Order at 2, cannot be sustained.
                                  22   Travelers Consolidated Br. at 15-16. It contends that Hartford permits a claim for unjust
                                  23   enrichment, and thus this Court should reconsider Judge Hamilton’s rejection of its claim
                                  24   for reimbursement against Newmeyer and RGL on a theory of unjust enrichment. Id. at 16-
                                  25   17. But Chief Judge Hamilton’s order was based on Travelers’ argument “that under
                                  26   California Penal Code § 500(c)(4), it is allowed to recover restitution of any money it has
                                  27   overpaid as a result of fraud on the part of its insured, and that for this reason, ‘the legal
                                  28   theory set forth in the complaint is of no consequence.’” January Order at 2. Hartford did
                                                                                      13
                                   1   not address whether California criminal law creates a private cause of action for restitution.
                                   2   Id. Nor did that order does not rely on J.R. Marketing. Id.
                                   3          Moreover, again, Hartford expressly limited its holding to cases in which there was
                                   4   an enforcement order. 61 Cal. 4th at 999-1000. And so Travelers’ contention that “the
                                   5   rationale that Travelers cannot seek reimbursement from N&D and RGL as a matter of law
                                   6   simply because no contractual basis exists is no longer a valid argument based on this
                                   7   change of law,” Travelers Consolidated Br. at 16, is, as above, an overly-broad reading of
                                   8   the rather modest holding of Hartford. Hartford did not create a general cause of action for
                                   9   reimbursement against defense counsel divorced from the particular facts of that case. See
                                  10   Hartford, 61 Cal. 4th at 999-1000.
                                  11          In consequence, Travelers has not demonstrated an intervening change in the law
                                  12   that would warrant granting its motion for reconsideration. The Motion for
Northern District of California
 United States District Court




                                  13   Reconsideration of the January Order is thus DENIED.
                                  14                 May Order
                                  15          The final order that Travelers asks this Court to reconsider is the May Order, in
                                  16   which Judge Conti held that California law (1) does not allow an insurer to bring a quasi-
                                  17   contract claim for reimbursement against non-insuree parties like Centex’s counsel or a
                                  18   third party administrator like RGL, see Buss v. Superior Court, 16 Cal. 4th 35, 51 (1997);
                                  19   and (2) Travelers failed to establish that it had a contractual or fiduciary relationship with
                                  20   Centex’s counsel or RGL during the relevant time periods. See May Order.
                                  21          Judge Conti’s reasoning in the May Order was functionally identical to Chief Judge
                                  22   Hamilton’s reasoning in the January Order—in fact, he observed that Travelers’ argument
                                  23   based on the California Penal Code and contract law and was “previously rejected in a
                                  24   related case.” May Order at 14. And so the reasons why reconsideration is not warranted
                                  25   there compel the same conclusion here.
                                  26          In consequence, Travelers has not demonstrated an intervening change in the law
                                  27   that would warrant granting its motion for reconsideration. The Motion for
                                  28   Reconsideration of the May is thus DENIED.
                                                                                     14
                                                     Request for Judicial Notice (12-371 Dkt. 236)
                                   1
                                              Centex has alerted this Court that the parties are litigating substantially similar
                                   2
                                       issues in state court. Centex Consolidated Br. at 23-24. And it has requested this Court take
                                   3
                                       judicial notice of several documents from that case, Centex Homes v. Ad Land Ventures,
                                   4
                                       et al., Sacramento County Superior Court Case No. 34-2011-00112151. 12-371 Dkt. 236.
                                   5
                                              While a court generally “will not consider facts outside the record developed before
                                   6
                                       the district court,” it “may take notice of proceedings in other courts, both within and
                                   7
                                       without the federal judicial system, if those proceedings have a direct relation to matters at
                                   8
                                       issue.” U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
                                   9
                                       248 (9th Cir. 1992) (quoting Daly–Murphy v. Winston, 837 F.2d 348, 351 (9th Cir. 1987);
                                  10
                                       see also St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979)).
                                  11
                                              Pursuant to this rule, the Court now takes judicial notice of the following. A
                                  12
Northern District of California




                                       Sacramento state-court jury has recently reached a verdict against Travelers. Request for
 United States District Court




                                  13
                                       Judicial Notice; id. Exh. 2. That jury, via a special verdict form, rejected Travelers’
                                  14
                                       argument that the billing arrangement between Centex and N&D was fraudulent. Id. Exh.
                                  15
                                       2.
                                  16
                                              Centex indicates that this case is currently on appeal. Centex Consolidated Br. at
                                  17
                                       23-24. And, it argues, “[o]nce this judgment becomes final . . . the jury’s rejection of
                                  18
                                       Travelers’ billing-fraud theory will collaterally estop and preclude Travelers from re-
                                  19
                                       litigating the issue here or anywhere.” Id.
                                  20
                                              In light of this pending state court appeal’s potential preclusive impact on this
                                  21
                                       case—and taking no position on whether or to what extent there will be such an impact—it
                                  22
                                       undermines the interests of judicial efficiency and economy to proceed to trial in these
                                  23
                                       matters at this time. The Court thus STAYS the forthcoming trial pending resolution of the
                                  24
                                       state-court proceedings.
                                  25
                                                     Request for Certificate of Immediate Appeal (12-371 Dkt. 30)
                                  26
                                              Lastly, Travelers requests that, if its motions for reconsideration are not granted, the
                                  27
                                       Court permit an interlocutory appeal on the August and October Orders. Travelers
                                  28
                                                                                     15
